Exhibit 10.1

[EXECUTION VERSION]

$1,100,000,000

NAVISTAR INTERNATIONAL CORPORATION

6.625% Senior Notes due 2025

Purchase Agreement

November 2, 2017

J.P. Morgan Securities LLC

  As Representative of the

  several Initial Purchasers listed

  in Schedule 1 hereto

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

Ladies and Gentlemen:

Navistar International Corporation, a Delaware corporation (the “Company”),
proposes to issue and sell to the several initial purchasers listed in Schedule
1 hereto (the “Initial Purchasers”), for whom you are acting as representative
(the “Representative”), $1,100,000,000 aggregate principal amount of its 6.625%
Senior Notes due 2025 (the “Securities”). The Securities will be issued pursuant
to an indenture to be dated as of November 6, 2017 (the “Indenture”) among the
Company, the Guarantor (as defined below) and The Bank of New York Mellon Trust
Company, N.A., as trustee (the “Trustee”), and will be guaranteed on a senior
unsecured basis by Navistar, Inc., a Delaware corporation (the “Guarantor” and
such guarantee, the “Guarantee”).

The Company and the Guarantor hereby confirm their agreement with the several
Initial Purchasers concerning the purchase and resale of the Securities, as
follows:

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom. The Company has prepared a preliminary offering
memorandum dated November 2, 2017 (the “Preliminary Offering Memorandum”), and
will prepare an offering memorandum dated the date hereof (the “Offering
Memorandum”), setting forth information concerning the Company and the
Securities. Copies of the Preliminary Offering Memorandum have been, and copies
of the Offering Memorandum will be, delivered by the Company to the Initial
Purchasers pursuant to the terms of this purchase agreement (the “Agreement”).
The Company hereby confirms that it has authorized the use of the Preliminary
Offering Memorandum, the other Time of Sale Information (as defined below) and
the Offering Memorandum in connection with the offering and resale of the
Securities by the Initial Purchasers in the manner contemplated by this
Agreement. References herein to the Preliminary Offering Memorandum, the Time of
Sale Information and the Offering Memorandum shall be deemed to refer to and
include any



--------------------------------------------------------------------------------

 

2

document incorporated by reference therein and any reference to “amend,”
“amendment” or “supplement” with respect to the Preliminary Offering Memorandum
or the Offering Memorandum shall be deemed to refer to and include any documents
filed on or after such date and incorporated by reference therein. Capitalized
terms used but not defined herein shall have the meanings given to such terms in
the Preliminary Offering Memorandum.

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Company had prepared the following information (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.

On November 6, 2017, the Company expects to obtain the Recovery Zone Facility
Bonds Amendment (as defined below) that, among other things, will permit the
Company to consummate the Transactions (as defined below). On or prior to the
Closing Date, the Company will execute and deliver the Term Loan Credit
Agreement (as defined below), the proceeds of which will be used to
(i) partially finance the Tender Offer (as defined below) and (ii) repay in full
all outstanding indebtedness, pay accrued and unpaid interest, fees and
expenses, and terminate all commitments, under its existing senior secured term
loan facility. Pursuant to the Offer to Purchase and Consent Solicitation, dated
October 20, 2017 (the “Offer to Purchase”), the Company has commenced an offer
to purchase any and all of the Company’s 8.25% Senior Notes due 2021 (the
“Existing Notes”) and the solicitation of consents to proposed amendments to the
indenture governing the Existing Notes (such offer and solicitation, the “Tender
Offer”). The Company will use a portion of the proceeds of the Term Loan Credit
Agreement and use all of the proceeds of the Securities (x) to pay the Total
Consideration (as defined in the Offer to Purchase) to each holder of Existing
Notes who has validly tendered and not withdrawn Existing Notes prior to the
Early Tender Expiration (as defined in the Offer to Purchase) and (y) redeem any
Existing Notes that remain outstanding after the Early Tender Time in accordance
with the terms of the indenture governing the Existing Notes (the “Redemption”).
In this Agreement, the execution and delivery of the Recovery Zone Facility
Bonds Amendment, the execution and delivery of the Term Loan Credit Agreement
and the use of proceeds thereof, the offering and sale of the Securities and the
Guarantees and the use of proceeds thereof, the Tender Offer, the Redemption and
the other transactions contemplated thereby, all as described in the Time of
Sale Information and the Offering Memorandum, are collectively referred to as
the “Transactions.”

1.        Purchase and Resale of the Securities.

(a)      The Company agrees to issue and sell the Securities to the several
Initial Purchasers as provided in this Agreement, and each Initial Purchaser, on
the basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Company the respective principal amount of Securities set
forth opposite such Initial Purchaser’s name in Schedule 1 hereto at a price
equal to 98.75% of the principal amount thereof (the “Purchase Price”) plus
accrued interest, if any, from November 6, 2017 to the Closing Date (as defined
below). The Company will not be obligated to deliver any of the Securities
except upon payment for all the Securities to be purchased as provided herein.



--------------------------------------------------------------------------------

 

3

(b)        The Company understands that the Initial Purchasers intend to offer
the Securities for resale on the terms set forth in the Time of Sale
Information. Each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that:

(i)        it is a qualified institutional buyer within the meaning of Rule 144A
under the Securities Act (a “QIB”) and an accredited investor within the meaning
of Rule 501(a) of Regulation D under the Securities Act (“Regulation D”);

(ii)        it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act; and

(iii)        it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities as part of their initial
offering except (x) to persons whom it reasonably believes to be QIBs in
transactions pursuant to Rule 144A under the Securities Act (“Rule 144A”) and in
connection with each such sale, it has taken or will take reasonable steps to
ensure that the purchaser of the Securities is aware that such sale is being
made in reliance on Rule 144A or (y) outside the United States in accordance
with the restrictions set forth in Annex C.

(c)        Each Initial Purchaser acknowledges and agrees that the Company and,
for purposes of the “no registration” opinions to be delivered to the Initial
Purchasers pursuant to Sections 6(f) and 6(h), counsel for the Company and
counsel for the Initial Purchasers, respectively, may rely upon the accuracy of
the representations and warranties of the Initial Purchasers, and compliance by
the Initial Purchasers with their agreements, contained in paragraph (b) above
(including Annex C), and each Initial Purchaser hereby consents to such
reliance.

(d)        The Company acknowledges and agrees that the Initial Purchasers may
offer and sell Securities to or through any affiliate of an Initial Purchaser
and that any such affiliate may offer and sell Securities purchased by it to or
through any Initial Purchaser.

(e)        The Company and the Guarantor acknowledge and agree that each Initial
Purchaser is acting solely in the capacity of an arm’s length contractual
counterparty to the Company and the Guarantor with respect to the offering of
Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as a financial advisor or a fiduciary to, or an
agent of, the Company, the Guarantor or any other person. Additionally, none of
the Representative or any other Initial Purchaser is advising the Company, the
Guarantor or any other person as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction. The Company and the Guarantor shall
consult with their own advisors concerning such matters and shall be responsible
for making their own independent investigation and appraisal of the transactions
contemplated hereby, and none of the Representative or any other Initial
Purchaser shall



--------------------------------------------------------------------------------

 

4

have any responsibility or liability to the Company or the Guarantor with
respect thereto. Any review by the Representative or any Initial Purchaser of
the Company, the Guarantor, the transactions contemplated hereby or other
matters relating to such transactions will be performed solely for the benefit
of the Representative or such Initial Purchaser, as the case may be, and shall
not be on behalf of the Company, the Guarantor or any other person.

2.        Payment and Delivery.

(a)        Payment for and delivery of the Securities shall be made at the
offices of Cravath, Swaine & Moore LLP at 10:00 A.M., New York City time, on
November 6, 2017, or at such other time or place on the same or such other date,
not later than the fifth business day thereafter, as the Representative and the
Company may agree upon in writing. The time and date of such payment and
delivery for the Securities is referred to herein as the “Closing Date”.

(b)        Payment for the Securities to be purchased on the Closing Date shall
be made by wire transfer in immediately available funds to the account specified
by the Company to the Representative against delivery to the nominee of The
Depository Trust Company (“DTC”), for the respective accounts of the several
Initial Purchasers of the Securities to be purchased on the Closing Date, of one
or more global notes representing the Securities (collectively, the “Global
Note”), with any transfer taxes payable in connection with the sale of such
Securities duly paid by the Company. A copy of the Global Note will be made
available for inspection by the Representative at the office of Cravath,
Swaine & Moore LLP not later than 1:00 P.M., New York City time, on the business
day prior to the Closing Date.

3.        Representations and Warranties of the Company and the Guarantor. The
Company and the Guarantor jointly and severally represent and warrant to each
Initial Purchaser that:

(a)        Preliminary Offering Memorandum, Time of Sale Information and
Offering Memorandum. The Preliminary Offering Memorandum, as of its date, did
not, the Time of Sale Information, at the Time of Sale, did not, and at the
Closing Date, will not, and the Offering Memorandum, in the form first used by
the Initial Purchasers to confirm sales of the Securities and as of the Closing
Date, will not, contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that
the Company and the Guarantor make no representation or warranty with respect to
any statements or omissions made in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Company and the
Guarantor in writing by such Initial Purchaser through the Representative
expressly for use in the Preliminary Offering Memorandum, the Time of Sale
Information or the Offering Memorandum, it being understood and agreed that the
only such information furnished by any Initial Purchaser consists of the
information described as such in Section 7(b) hereof.



--------------------------------------------------------------------------------

 

5

(b)        Additional Written Communications.  The Company and the Guarantor
(including their respective agents and representatives, other than the Initial
Purchasers in their capacity as such) have not prepared, made, used, authorized,
approved or referred to and will not prepare, make, use, authorize, approve or
refer to any “written communication” (as defined in Rule 405 under the
Securities Act) that constitutes an offer to sell or solicitation of an offer to
buy the Securities (each such communication by the Company or the Guarantor or
their respective agents and representatives (other than a communication referred
to in clauses (i) and (ii) below) an “Issuer Written Communication”) other than
(i) the Preliminary Offering Memorandum, (ii) the Offering Memorandum, (iii) the
documents listed on Annex A hereto, including a term sheet substantially in the
form of Annex B hereto (the “Pricing Supplement”), which constitute part of the
Time of Sale Information, and (iv) any electronic road show and any other
written communications approved in writing in advance by the Representative, in
each case used in accordance with Section 4(c). Each such Issuer Written
Communication, when taken together with the Time of Sale Information at the Time
of Sale, did not, and at the Closing Date will not, contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Company and the Guarantor make no
representation or warranty with respect to any statements or omissions made in
each such Issuer Written Communication in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
in any Issuer Written Communication, it being understood and agreed that the
only such information furnished by any Initial Purchaser consists of the
information described as such in Section 7(b) hereof.

(c)        Incorporated Documents. The documents incorporated by reference in
each of the Time of Sale Information and the Offering Memorandum, when they were
filed with the Securities and Exchange Commission (the “Commission”), complied
as to form in all material respects with the requirements of the Exchange Act,
and none of such documents, in each case when filed with the Commission
contained an untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
and any further documents so filed and incorporated by reference in the Time of
Sale Information or the Offering Memorandum, when such documents are filed with
the Commission, will conform in all material respects to the requirements of the
Exchange Act and shall not contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.

(d)        Financial Statements. The financial statements and the related notes
thereto included or incorporated by reference in each of the Time of Sale
Information and the Offering Memorandum comply in all material respects with the
applicable requirements of the Securities Act and the Exchange Act, as
applicable, and present fairly the consolidated financial position, results of
operations and cash flows of the Company and its consolidated subsidiaries, as
of the dates and for the periods indicated, and said financial statements have
been prepared in conformity with generally accepted



--------------------------------------------------------------------------------

 

6

accounting principles in the United States (“GAAP”) applied on a consistent
basis throughout the periods covered thereby, and any supporting schedules
included or incorporated by reference in each of the Time of Sale Information
and the Offering Memorandum present fairly the information required to be stated
therein; and the other financial information included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum
has been derived from the accounting records of the Company and its consolidated
subsidiaries, as applicable, and presents fairly the information shown thereby.

(e)        No Material Adverse Change. Since the respective dates as of which
information is given in each of the Time of Sale Information and the Offering
Memorandum (exclusive of any amendment or supplement thereto), except as
disclosed therein, there has not been (A) any material change in the issued
capital stock, long-term debt, warrants or options except pursuant to the terms
of the instruments governing the same or pursuant to the exercise of such
options or warrants, or the issuance of certain options of the Company or any of
the Subsidiaries (as defined herein), or (B) any material adverse change, or any
development involving a prospective material adverse change, in or affecting the
general affairs, the management, business, financial position, stockholders’
equity or results of operations of the Company and the Subsidiaries, taken as a
whole (a “Material Adverse Change”). Since the respective dates as of which
information is given in each of the Time of Sale Information and the Offering
Memorandum (exclusive of any amendment or supplement thereto), except as
disclosed therein, (i) there have been no transactions entered into by the
Company or by any of the Subsidiaries, including those entered into in the
ordinary course of business, that are material to the Company and the
Subsidiaries taken as a whole; and (ii) there has been no dividend or
distribution of any kind declared, paid or made by the Company on any class of
its capital stock, except for quarterly dividends in accordance with the past
practices of the Company.

(f)        Organization and Good Standing of the Company and the Subsidiaries.
The Company and each Subsidiary has been duly incorporated or organized under
the laws of its jurisdiction of incorporation or organization; is validly
existing and in good standing under the laws of its jurisdiction of
incorporation or organization; is duly qualified to do business and is in good
standing in each other jurisdiction in which it owns or leases property, or
conducts any business, so as to require such qualification, except where the
failure to be so qualified or in good standing or have such power or authority
would not, individually or in the aggregate, have a material adverse effect on
the business, properties, management, financial position, stockholders’ equity,
results of operations or prospects of the Company and the Subsidiaries taken as
a whole or on the performance by the Company or any of the Subsidiaries of its
obligations under the Transaction Documents (as defined below) to which it is a
party (a “Material Adverse Effect”).

(g)        Capitalization. The Company has the capitalization set forth in each
of the Time of Sale Information and the Offering Memorandum under the heading
“Capitalization”; all the outstanding shares of capital stock of the Company
have been duly and validly authorized and issued and are fully paid and
non-assessable and are not subject to any pre-emptive or similar rights; and
except as described in or expressly



--------------------------------------------------------------------------------

 

7

contemplated by the Time of Sale Information and the Offering Memorandum
(including all outstanding equity awards granted under the Company’s employee
benefit plans), there are no outstanding rights (including, without limitation,
pre-emptive rights), warrants or options to acquire, or instruments convertible
into or exchangeable for, any shares of capital stock or other equity interests
in the Company or any of the Subsidiaries, or any contract, commitment,
agreement, understanding or arrangement of any kind relating to the issuance of
any capital stock or other equity interests in the Company or any such
Subsidiary, any such convertible or exchangeable securities or any such rights,
warrants or options; the capital stock of the Company conforms in all material
respects to the description thereof contained in the Time of Sale Information
and the Offering Memorandum; and except as described in the Time of Sale
Information and the Offering Memorandum, the Company owns, directly or
indirectly, free and clear of any mortgage, pledge, security interest, lien,
claim or other encumbrance or restriction on transferability or voting (other
than as may be imposed by the Securities Act and the various state securities
laws), all of the outstanding capital stock or other equity interests of each of
its Significant Subsidiaries. All of the outstanding capital stock or other
equity interests of each Subsidiary of the Company has been duly authorized and
validly issued and is fully paid and non-assessable.

(h)        Due Authorization. The Company and the Guarantor have the requisite
power and authority to execute and deliver (to the extent it is a party hereto
or thereto) this Agreement, the Indenture, the Securities, the Guarantee, the
Recovery Zone Facility Bonds Amendment and the Term Loan Credit Agreement
(collectively, the “Transaction Documents”) and to perform their respective
obligations hereunder and thereunder; and all action required to be taken for
the due and proper authorization, execution and delivery by it of each of the
Transaction Documents and the consummation by it of the transactions
contemplated hereby and thereby has been duly and validly taken.

(i)        The Indenture. The Indenture has been duly authorized by the Company
and the Guarantor and on the Closing Date when duly executed and delivered in
accordance with its terms by each of the parties thereto, will constitute a
valid and legally binding agreement of the Company, and the Guarantor
enforceable against the Company and the Guarantor in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency or
similar laws affecting creditors’ rights generally or by equitable principles
relating to enforceability (collectively, the “Enforceability Exceptions”).

(j)        Purchase Agreement. This Agreement has been duly authorized, executed
and delivered by the Company and the Guarantor.

(k)        The Securities and the Guarantee. The Securities to be issued and
sold by the Company hereunder have been duly authorized by the Company for
issuance and, when duly executed, authenticated, issued and delivered as
provided in the Indenture and paid for by the Initial Purchasers in accordance
with the terms hereof, will be duly and validly issued and will constitute valid
and legally binding obligations of the Company enforceable against the Company
in accordance with their terms, subject to the Enforceability Exceptions, and
will be entitled to the benefits of the Indenture; and the Guarantee has been
duly authorized by the Guarantor and, when the Securities have been



--------------------------------------------------------------------------------

 

8

duly executed, issued and delivered as provided in the Indenture, will
constitute a valid and legally binding obligation of the Guarantor, enforceable
against the Guarantor in accordance with its terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.

(l)        Enforceability of other Transaction Documents. The Recovery Zone
Facility Bonds Amendment constitutes and, on or prior to the Closing Date, the
Term Loan Credit Agreement will constitute, valid and legally binding agreements
of the Company and its Subsidiaries party thereto enforceable against the
Company and such Subsidiaries in accordance with their terms, except as
enforceability may be limited by the Enforceability Exceptions.

(m)        Descriptions of the Transaction Documents. Each Transaction Document
conforms in all material respects to the description thereof contained in each
of the Time of Sale Information and the Offering Memorandum.

(n)        No Violation or Default. None of the Company or any of the
Subsidiaries is (i) in violation of its Certificate of Incorporation, By-Laws or
similar organizational documents (and, in the case of the Company’s Subsidiaries
that are not Significant Subsidiaries only, in any material respect); (ii) in
breach or violation of any of the terms or provisions of, or with the giving of
notice or lapse of time, or both, would be in default under, any contract,
indenture, mortgage, deed of trust, loan agreement, note, lease, partnership
agreement or other agreement or instrument to which the Company or any
Subsidiary is a party or by which any of them may be bound or to which any of
their properties or assets may be subject; or (iii) in violation of any
applicable law or statute, rule or regulation or any judgment, order or decree
of any government, governmental instrumentality, agency, body or court, domestic
or foreign, having jurisdiction over the Company or any such Subsidiary or any
of their respective properties or assets, except, in the case of clauses
(ii) and (iii) above, for any such breach, violation or default that would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

(o)        No Conflicts. The execution and delivery by each of the Company and
the Guarantor and the performance by each of the Company and the Guarantor of
all of the provisions of, and its obligations under, the Transaction Documents
to which it is a party and the consummation by each of the Company and the
Guarantor of the transactions herein and therein contemplated and as set forth
in the Time of Sale Information and the Offering Memorandum will not
(i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any properties or assets of
the Company or of any Subsidiary pursuant to, any indenture, mortgage, deed of
trust, loan agreement, note, lease, partnership agreement or other agreement or
instrument to which the Company or any such Subsidiary is a party or by which
any of them is bound or to which any of their respective properties or assets
may be subject; (ii) result in any violation of the provisions of the respective
charter, by-laws or similar organizational documents of the Company or any of
the Subsidiaries; or (iii) result in the violation of any applicable law or
statute, rule or regulation (other than the securities or Blue Sky laws of the
various states of the United States of America) or any judgment, order or



--------------------------------------------------------------------------------

 

9

decree of any government, governmental instrumentality, agency, body or court,
domestic or foreign, having jurisdiction over the Company or any such Subsidiary
or any of their respective properties or assets, except, in the case of clauses
(i) and (iii) above, for any such violation, conflict, breach or default that
would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.

(p)        No Consents Required. No authorization, approval, consent, order,
registration, qualification or license of, or filing with, any court or
arbitrator or governmental or regulatory authority is required for the
execution, delivery and performance by the Company or the Guarantor of any of
the Transaction Documents to which it is party, the issuance and sale of the
Securities or the Guarantee, as applicable, and the consummation of the
transactions contemplated by the Time of Sale Information and the Offering
Memorandum, other than such authorizations, approvals, consents, orders and
registrations or qualifications as may be required under applicable state
securities or Blue Sky laws in connection with the purchase and distribution of
the Securities by the Initial Purchasers, except where the failure to obtain
such authorization, approval, consent, order, registration, qualification or
license or to make any such filing would not reasonably be expected,
individually or in the aggregate, to have a material adverse effect on the
consummation of the transactions contemplated by, or the fulfillment of the
terms of, this Agreement or the Time of Sale Information and the Offering
Memorandum.

(q)        Legal Proceedings. Except as described in each of the Time of Sale
Information and the Offering Memorandum, there is no action, suit or proceeding
before or by any government, governmental instrumentality, agency, body or
court, domestic or foreign, now pending or, to the best knowledge of the Company
and the Guarantor, threatened against or affecting the Company or any of the
Subsidiaries that could reasonably be expected to have a Material Adverse Effect
or that could have a material adverse effect on the consummation of the
Transactions or the other transactions contemplated by, or the fulfillment of
the terms of, this Agreement or the Time of Sale Information and the Offering
Memorandum; there is no action, suit or proceeding before or by any government,
governmental instrumentality, agency, body or court now pending or, to the best
knowledge of the Company and the Guarantor, threatened against or affecting the
Company or any of the Subsidiaries that would be required to be described
pursuant to Item 103 of Regulation S-K under the Securities Act if the issuance
of the Notes was being registered under the Securities Act, but is not described
in the Time of Sale Information and the Offering Memorandum.

(r)        Independent Accountants. KPMG LLP, which has certified certain
financial statements of the Company and the Subsidiaries, is an independent
registered public accounting firm with respect to the Company and the
Subsidiaries within the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board (United States)
(the “PCAOB”) and as required by the Securities Act.

(s)        Title to Real and Personal Property. The Company and the Subsidiaries
have good and marketable title in fee simple to all real property and good and
marketable title to all personal property owned by them, in each case, that is
material to the business



--------------------------------------------------------------------------------

 

10

of the Company and the Subsidiaries, in each case free and clear of all liens,
encumbrances and defects except such as are described in the Time of Sale
Information and the Offering Memorandum or to the extent the failure to have
such title, or the existence of such liens, encumbrances or defects, would not
reasonably be expected to have a Material Adverse Effect.

(t)        Title to Intellectual Property. The Company and the Subsidiaries own,
possess or can acquire on reasonable terms, adequate trademarks, trade names and
other rights to inventions, know how, patents, copyrights, confidential
information and other intellectual property (collectively, “intellectual
property rights”) necessary to conduct the business now operated by them, or
presently employed by them, and have not received any notice of infringement of
or conflict with asserted rights of others with respect to any intellectual
property rights that would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(u)        No Undisclosed Relationships.    No relationship, direct or indirect,
exists between or among the Company or any of the Subsidiaries, on the one hand,
and the directors, officers, stockholders, customers, suppliers or other
affiliates of the Company or any of the Subsidiaries, on the other, that would
be required by the Securities Act to be described in a registration statement on
Form S-1 to be filed with the Commission and that is not so described in each of
the Time of Sale Information and the Offering Memorandum.

(v)        Investment Company Act. Neither the Company nor the Guarantor is, and
after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in the Time of Sale Information
and the Offering Memorandum neither will be, an “investment company” or an
entity “controlled” by an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Commission thereunder (collectively, the “Investment Company Act”).

(w)        Taxes. The Company and the Subsidiaries have satisfied all United
States federal, state and local taxes and foreign taxes and filed all tax
returns required to be paid or filed through the date hereof; and except as
otherwise disclosed in the Time of Sale Information and the Offering Memorandum,
there is no material tax deficiency that has been, or could reasonably be
expected to be, asserted against the Company or any of the Subsidiaries or any
of their respective properties or assets.

(x)        Licenses and Permits. The Company and each of the Subsidiaries have
all licenses, franchises, permits, authorizations, approvals and orders and
other concessions of and from all governmental or regulatory authorities that
are necessary to own or lease their properties and conduct their businesses as
described in the Time of Sale Information and the Offering Memorandum, except
where the failure to have such licenses, franchises, permits, authorizations,
approvals and orders would not reasonably be expected, individually or in the
aggregate, have a Material Adverse Effect.



--------------------------------------------------------------------------------

 

11

(y)        No Labor Disputes. No labor dispute with the employees of the Company
or any of the Subsidiaries exists or, to the knowledge of the Company and the
Guarantor, is imminent that could have a Material Adverse Effect.

(z)        Compliance with Environmental Laws. Except as described in the Time
of Sale Information and the Offering Memorandum, there has been no storage,
generation, transportation, handling, treatment, disposal, discharge, emission
or other release of any kind of toxic or other wastes or other hazardous
substances by, due to or caused by, to the best knowledge of the Company and the
Guarantor, the Company or any of the Subsidiaries or any other entity (including
any predecessor) for whose acts or omissions any of the Company or any of the
Subsidiaries is or could reasonably be expected to be liable, upon any of the
property now or previously owned or leased by the Company or any of the
Subsidiaries, or upon any other property, in violation of any statute or any
ordinance, rule, regulation, order, judgment, decree or permit, or that would,
under any statute or any ordinance, rule (including rule of common law),
regulation, order, judgment, decree or permit, give rise to any liability,
except for any violation or liability that could not reasonably be expected to
have, individually or in the aggregate with all such violations and liabilities,
a Material Adverse Effect; and except as described in the Time of Sale
Information and the Offering Memorandum, there has been no disposal, discharge,
emission or other release of any kind onto such property or into the environment
surrounding such property of any toxic or other wastes or other hazardous
substances with respect to which the Company or the Guarantor has knowledge,
except for any such disposal, discharge, emission or other release of any kind
that could not reasonably be expected to have, individually or in the aggregate
with all such discharges and other releases, a Material Adverse Effect.

(aa)        Compliance with ERISA. Except as set forth in the Time of Sale
Information and the Offering Memorandum or as would not reasonably be expected
to have a Material Adverse Effect, (i) each employee benefit plan, within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), for which the Company or any member of its “Controlled
Group” (defined as any entity, whether or not incorporated, that is under common
control with the Company within the meaning of Section 4001(a)(14) of ERISA or
any entity that would be regarded as a single employer with the Company under
Section 414(b),(c),(m) or (o) of the Internal Revenue Code of 1986, as amended
(the “Code”)) would have any liability (each, a “Plan”) has been maintained in
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations including, but not limited to, ERISA and the Code;
(ii) no prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code, has occurred with respect to any Plan, excluding
transactions effected pursuant to a statutory or administrative exemption;
(iii) neither the Company nor any member of the Controlled Group has failed to
make any required contribution to any Plan that is subject to Title IV of ERISA
when due under Section 412 and 430 of the Code and Sections 303 and 304 of
ERISA, the conditions for imposition of a lien under Section 430(k) of the Code
and Section 303(k) of ERISA have not been met with respect to any Plan, and no
determination that a Plan (that is a “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA) is in “at risk” status (within the meaning of
Section 430(i) of the Code and Section 303(i) of ERISA) has been made; (iv) no
“reportable event” (within the meaning of Section 4043(c) of ERISA or the
regulations



--------------------------------------------------------------------------------

 

12

thereunder for which the reporting requirements have not been waived) has
occurred or is reasonably expected to occur (for which the reporting
requirements are not reasonably expected to be waived); and (v) neither the
Company nor any member of the Controlled Group has incurred, nor reasonably
expects to incur, any liability under Title IV of ERISA (other than
contributions to the Plan or premiums to the Pension Benefit Guaranty
Corporation, in the ordinary course and without default) in respect of a Plan
(including a “multiemployer plan”, within the meaning of Section 4001(a)(3) of
ERISA).

(bb)        Disclosure Controls. The Company maintains and will maintain
“disclosure controls and procedures” (as defined in Rule 13a-15(e) of the
Exchange Act) designed to ensure that information required to be disclosed by
the Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported in accordance with the Exchange
Act. The Company has carried out and will carry out evaluations, under the
supervision and with the participation of the Company’s management, of the
effectiveness of the design and operation of the Company’s disclosure controls
and procedures in accordance with Rule 13a-15 of the Exchange Act.

(cc)        Accounting Controls. Except as disclosed in the Time of Sale
Information and the Offering Memorandum, the Company maintains a system of
internal controls, including, but not limited to, internal controls over
accounting matters and financial reporting, an internal audit function, and
legal and regulatory compliance controls (collectively, “Internal Controls”)
that comply with (a) the Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley”), (b) the
Securities Act, (c) the Exchange Act, (d) the auditing principles, rules,
standards and practices applicable to auditors of “issuers” (as defined in
Sarbanes-Oxley) promulgated or approved by the PCAOB and (e) as applicable, the
rules of the New York Stock Exchange (the “Exchange” and, such rules, the
“Exchange Rules”) (clauses (a) through (e), collectively, the “Securities Laws”)
and are sufficient to provide reasonable assurances that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences and (v) interactive data in eXtensible
Business Reporting Language included or incorporated by reference in the Time of
Sale Information and the Offering Memorandum fairly presents the information
called for in all material respects and is prepared in accordance with the
Commission’s rules and guidelines applicable thereto. The Internal Controls are,
and upon consummation of the offering of the Securities will be, overseen by the
Audit Committee (the “Audit Committee”) of the Board of Directors of the Company
(the “Board”) in accordance with the Exchange Rules. Except as disclosed in the
Time of Sale Information and the Offering Memorandum, the Company has not
publicly disclosed or reported to the Audit Committee or the Board, and has no
plans or current intentions to publicly disclose or report to the Audit
Committee or the Board, any material weakness, material change in Internal
Controls or fraud involving management or other employees who have a significant
role in Internal Controls (each, an “Internal Control Event”), any material



--------------------------------------------------------------------------------

 

13

violation of, or material failure to comply with, the Securities Laws or any
other matter that, if determined adversely, would have a Material Adverse
Effect.

(dd)        Absence of Accounting Issues. Except as set forth in the Time of
Sale Information and the Offering Memorandum, the Audit Committee is not
reviewing or investigating, and neither the Company’s independent auditors nor
its internal auditors have recommended that the Audit Committee review or
investigate, (i) adding to, deleting, changing the application of or changing
the disclosure of the Company with respect to, any of the material accounting
policies of the Company, (ii) any matter that could result in a restatement of
the financial statements of the Company for any annual or interim period during
the current fiscal year or the prior three fiscal years or (iii) any Internal
Control Event.

(ee)        eXtensible Business Reporting Language. The interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the Time of Sale Information and the Offering Memorandum fairly presents the
information called for in all material respects and has been prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

(ff)        Insurance. The Company and its Significant Subsidiaries have
insurance covering their respective properties, operations, personnel and
businesses, including business interruption insurance, which insurance is in
amounts and insures against such losses and risks as are adequate to protect the
Company and its Significant Subsidiaries and their respective businesses; and
neither the Company nor any of its Significant Subsidiaries has (i) received
notice from any insurer or agent of such insurer that capital improvements or
other material expenditures are required or necessary to be made in order to
continue such insurance or (ii) any reason to believe that it will not be able
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage at reasonable cost from similar insurers as may be
necessary to continue its business.

(gg)        (i) No Unlawful Payments. Neither the Company nor any of the
Subsidiaries nor any director, officer or employee of the Company or any of the
Subsidiaries nor, to the knowledge of the Company and the Guarantor, any agent,
affiliate or other person associated with or acting on behalf of the Company or
any of the Subsidiaries has (a) used any funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(b) made or taken an act in furtherance of an offer, promise or authorization of
any direct or indirect unlawful payment or benefit to any foreign or domestic
government or regulatory official or employee, including of any government-owned
or controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office;
(c) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977, as amended, or any applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions, or committed an offence under
the Bribery Act 2010 of the United Kingdom, or any other applicable anti-bribery
or anti-corruption laws; or (d) made, offered, agreed, requested or taken an act
in furtherance of any unlawful bribe or other



--------------------------------------------------------------------------------

 

14

unlawful benefit, including, without limitation, any rebate, payoff, influence
payment, kickback or other unlawful or improper payment or benefit. The Company
and the Subsidiaries have instituted, maintain and enforce, and will continue to
maintain and enforce policies and procedures designed to promote and ensure
compliance with all applicable anti-bribery and anti-corruption laws.

(ii) Compliance with Anti-Money Laundering Laws. The operations of the Company
and the Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements, including those
of the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
applicable money laundering statutes of all jurisdictions where the Company or
any of the Subsidiaries conducts business, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines issued, administered
or enforced by any governmental or regulatory agency (collectively, the
“Anti-Money Laundering Laws”) and no action, suit or proceeding by or before any
court or governmental or regulatory agency, authority or body or any arbitrator
involving the Company or any of the Subsidiaries with respect to the Anti-Money
Laundering Laws is pending or, to the knowledge of the Company and the
Guarantor, threatened.

(iii) No Conflicts with Sanctions Laws. Neither the Company nor any of the
Subsidiaries, directors, officers or employees, nor, to the knowledge of the
Company and the Guarantor, any agent, affiliate or other person associated with
or acting on behalf of the Company or any of the Subsidiaries is currently the
subject or the target of any sanctions administered or enforced by the U.S.
Government (including, without limitation, the Office of Foreign Assets Control
of the U.S. Department of the Treasury (“OFAC”) or the U.S. Department of State
and including, without limitation, the designation as a “specially designated
national” or “blocked person”), the United Nations Security Council (“UNSC”),
the European Union, Her Majesty’s Treasury (“HMT”), or other relevant sanctions
authority (collectively, “Sanctions”), nor is the Company or any of the
Subsidiaries located, organized or resident in a country or territory that is
the subject or the target of Sanctions, including, without limitation, Crimea,
Cuba, Iran, North Korea, Sudan and Syria (each, a “Sanctioned Country”); and the
Company and the Guarantor will not directly or indirectly use the proceeds of
the offering of the Securities hereunder, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity (a) to fund or facilitate any activities of or business with any
person that, at the time of such funding or facilitation, is the subject or the
target of Sanctions, (b) to fund or facilitate any activities of or business in
any Sanctioned Country or (c) in any other manner that will result in a
violation by any person (including any person participating in the transaction,
whether as Initial Purchaser, advisor, investor or otherwise) of Sanctions. For
the past five years, the Company and the Subsidiaries have not knowingly engaged
in, are not now knowingly engaged in, and will not engage in, any dealings or
transactions with any person that at the time of the dealing or transaction is
or was the subject or the target of Sanctions or with any Sanctioned Country.



--------------------------------------------------------------------------------

 

15

(hh)        Solvency. On and immediately after the Closing Date, the Company and
the Guarantor (after giving effect to the issuance and sale of the Securities,
the issuance of the Guarantee and the other Transactions as described in each of
the Time of Sale Information and the Offering Memorandum) will each be Solvent.
As used in this paragraph, “Solvent” means, with respect to a particular date
and entity, that on such date (i) the fair value (and present fair saleable
value) of the assets of such entity is not less than the total amount required
to pay the probable liability of such entity on its total existing debts and
liabilities (including contingent liabilities) as they become absolute and
matured; (ii) such entity is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and commitments as they mature and
become due in the normal course of business; (iii) assuming consummation of the
issuance and sale of the Securities and the issuance of the Guarantee as
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum, such entity does not have, intend to incur or believe that it will
incur debts or liabilities beyond its ability to pay such debts and liabilities
as they mature; (iv) such entity is not engaged in any business or transaction
for which its property would constitute unreasonably small capital; and (v) such
entity is not a defendant in any civil action that would result in a judgment
that such entity is or would become unable to satisfy.

(ii)        No Broker’s Fees. Except as disclosed in the Time of Sale
Information and the Offering Memorandum, there are no contracts, agreements or
understandings between the Company or the Guarantor and any person that would
give rise to a valid claim against the Company, the Guarantor or any Initial
Purchaser for a brokerage commission, finder’s fee or other like payment in
connection with this offering.

(jj)        Rule 144A Eligibility. On the Closing Date, the Securities will not
be of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in an automated
inter-dealer quotation system; and each of the Preliminary Offering Memorandum
and the Offering Memorandum, as of its respective date, contains or will contain
all the information that, if requested by a prospective purchaser of the
Securities, would be required to be provided to such prospective purchaser
pursuant to Rule 144A(d)(4) under the Securities Act.

(kk)        No Integration. Neither the Company nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) or any person acting on their behalf
has, directly or indirectly, solicited any offer to buy or offered to sell, or
will, directly or indirectly, solicit any offer to buy or offer to sell, any
security that is or would be integrated with the sale of the Securities in a
manner that would require registration of the Securities under the Securities
Act.

(ll)        No General Solicitation or Directed Selling Efforts. None of the
Company or any of its affiliates or any other person acting on its or their
behalf (other than the Initial Purchasers, as to which no representation is
made) has (i) solicited offers for, or offered or sold, the Securities by means
of any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(a)(2) of the Securities Act or (ii) engaged in any
directed selling efforts within the meaning of Regulation S under the



--------------------------------------------------------------------------------

 

16

Securities Act (“Regulation S”), and all such persons have complied with the
offering restrictions requirement of Regulation S.

(mm)        Securities Law Exemptions. Assuming the accuracy of the
representations and warranties of the Initial Purchasers contained in
Section 1(b) (including Annex C) and their compliance with their agreements set
forth therein, it is not necessary, in connection with the issuance and sale of
the Securities to the Initial Purchasers and the offer, resale and delivery of
the Securities by the Initial Purchasers in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum, to register
the Securities under the Securities Act or to qualify the Indenture under the
Trust Indenture Act.

(nn)        No Stabilization. Except as the Initial Purchasers may stabilize as
described in the Offering Memorandum, neither the Company nor the Guarantor has
taken, directly or indirectly, any action that is designed to or that has
constituted or that would reasonably be expected to cause or result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities.

(oo)        Margin Rules. Neither the issuance, sale and delivery of the
Securities nor the application of the proceeds thereof by the Company as
described in the Time of Sale Information and the Offering Memorandum will
violate Regulation T, U or X of the Board of Governors of the Federal Reserve
System or any other regulation of such Board of Governors.

(pp)        Statistical and Market Data. Any third-party statistical and
market-related data included or incorporated by reference in the Time of Sale
Information and the Offering Memorandum is based on or derived from sources that
the Company and the Guarantor believe to be reliable and accurate.

(qq)        Sarbanes-Oxley Act. The Company is in compliance in all material
respects with the applicable provisions of Sarbanes-Oxley that are effective and
the rules and regulations of the Commission that have been adopted and are
effective thereunder.

4.        Further Agreements of the Company and the Guarantor. The Company and
the Guarantor jointly and severally covenant and agree with each Initial
Purchaser that:

(a)        Delivery of Copies. The Company will deliver, without charge, to the
Initial Purchasers as many copies of the Preliminary Offering Memorandum, any
other Time of Sale Information, any Issuer Written Communication and the
Offering Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.

(b)        Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be



--------------------------------------------------------------------------------

 

17

incorporated by reference therein for review, and will not distribute any such
proposed Offering Memorandum, amendment or supplement or file any such document
with the Commission to which the Representative reasonably objects.

(c)        Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of such written communication for review and will not make,
prepare, use, authorize, approve or refer to any such written communication to
which the Representative reasonably objects.

(d)        Notice to the Representative. The Company will advise the
Representative promptly, and confirm such advice in writing, (i) of the issuance
by any governmental or regulatory authority of any order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or the initiation or threatening of any
proceeding for that purpose; (ii) of the occurrence of any event at any time
prior to the completion of the initial offering of the Securities as a result of
which any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum as then amended or supplemented would include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances existing when
such Time of Sale Information, Issuer Written Communication or the Offering
Memorandum is delivered to a purchaser, not misleading; and (iii) of the receipt
by the Company of any notice with respect to any suspension of the qualification
of the Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Company will use its
reasonable best efforts to prevent the issuance of any such order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or suspending any such qualification of
the Securities and, if any such order is issued, will obtain as soon as possible
the withdrawal thereof.

(e)        Time of Sale Information. If at any time prior to the Closing Date
(i) any event or development shall occur or condition shall exist as a result of
which any of the Time of Sale Information as then amended or supplemented would
include any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading or (ii) it is necessary
to amend or supplement the Time of Sale Information to comply with law, the
Company will immediately notify the Initial Purchasers thereof and forthwith
prepare and, subject to paragraph (b) above, furnish to the Initial Purchasers
such amendments or supplements to the Time of Sale Information (or any document
to be filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in any of the Time of Sale Information as so
amended or supplemented (including such documents to be incorporated by
reference therein) will not, in the light of the circumstances under which they
were made, be misleading or so that any of the Time of Sale Information will
comply with law.

(f)        Ongoing Compliance. If at any time prior to the completion of the
initial offering of the Securities (i) any event or development shall occur or
condition shall exist as a result of which the Offering Memorandum as then
amended or supplemented would



--------------------------------------------------------------------------------

 

18

include any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances existing when the Offering Memorandum is delivered to a purchaser,
not misleading or (ii) it is necessary to amend or supplement the Offering
Memorandum to comply with law, the Company will promptly notify the Initial
Purchasers thereof and forthwith prepare and, subject to paragraph (b) above,
furnish to the Initial Purchasers such amendments or supplements to the Offering
Memorandum (or any document to be filed with the Commission and incorporated by
reference therein) as may be necessary so that the statements in the Offering
Memorandum as so amended or supplemented (including such documents to be
incorporated by reference therein) will not, in the light of the circumstances
existing when the Offering Memorandum is delivered to a purchaser, be misleading
and so that the Offering Memorandum will comply with law.

(g)        Blue Sky Compliance. The Company will qualify the Securities for
offer and sale under the securities or Blue Sky laws of such jurisdictions as
the Representative shall reasonably request and will continue such
qualifications in effect so long as required for the offering and resale of the
Securities; provided that neither the Company nor the Guarantor shall be
required to (i) qualify as a foreign corporation or other entity or as a dealer
in securities in any such jurisdiction where it would not otherwise be required
to so qualify, (ii) file any general consent to service of process in any such
jurisdiction or (iii) subject itself to taxation in any such jurisdiction if it
is not otherwise so subject.

(h)        Clear Market. For a period of 90 days after the date of the Offering
Memorandum, none of the Company, the Guarantor or any of the Subsidiaries will,
without the prior written consent of the Representative, offer, pledge, sell,
contract to sell or otherwise dispose of, directly or indirectly, any debt
securities issued or guaranteed by the Company or the Guarantor and having a
tenor of more than one year.

(i)        Use of Proceeds. The Company will apply the net proceeds from the
sale of the Securities as described in each of the Time of Sale Information and
the Offering Memorandum under the heading “Use of Proceeds” and, except as
disclosed in the Time of Sale Information and the Offering Memorandum, the
Company does not intend to use any of the proceeds from the sale of the
Securities hereunder to repay any outstanding debt owed to any affiliate of any
Initial Purchaser.

(j)        Supplying Information. While the Securities remain outstanding and
are “restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company will, during any period in which the Company is not
subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
furnish to holders of the Securities and prospective purchasers of the
Securities designated by such holders, upon the request of such holders or such
prospective purchasers, the information required to be delivered pursuant to
Rule 144A(d)(4) under the Securities Act.

(k)        DTC.    The Company will assist the Initial Purchasers in arranging
for the Securities to be eligible for clearance and settlement through DTC.

(l)        No Resales by the Company. During the period of one year after the
Closing Date, the Company will not, and will not permit any of its affiliates
(as defined in



--------------------------------------------------------------------------------

 

19

Rule 144 under the Securities Act) to, resell any of the Securities that have
been acquired by any of them, except for Securities purchased by the Company or
any of its affiliates and resold in a transaction registered under the
Securities Act.

(m)        No Integration. Neither the Company nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) or any person acting on their behalf
has, directly or indirectly, solicited any offer to buy or offered to sell, or
will, directly or indirectly, solicit any offer to buy or offer to sell, any
security that is or would be integrated with the sale of the Securities in a
manner that would require registration of the Securities under the Securities
Act.

(n)        No General Solicitation or Directed Selling Efforts. None of the
Company or any of its affiliates or any other person acting on its or their
behalf (other than the Initial Purchasers, as to which no covenant is given)
will (i) solicit offers for, or offer or sell, the Securities by means of any
form of general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D or in any manner involving a public offering within the
meaning of Section 4(a)(2) of the Securities Act or (ii) engage in any directed
selling efforts within the meaning of Regulation S, and all such persons will
comply with the offering restrictions requirement of Regulation S.

(o)        No Stabilization. Except as the Initial Purchasers may stabilize as
described in the Offering Memorandum, the Company and the Guarantor will not
take, directly or indirectly, any action designed to or that would constitute or
that might reasonably be expected to cause or result in, stabilization or
manipulation of the price of any securities of the Company to facilitate the
sale or resale of the Securities.

(p)        Reports. So long as the Securities are outstanding, the Company will
furnish to the Representative, as soon as they are available, copies of all
reports or other communications (financial or other) furnished to holders of the
Securities, and copies of any reports and financial statements furnished to or
filed with the Commission or any national securities exchange or automatic
quotation system; provided that the Company will be deemed to have furnished
such reports and financial statements to the Representative to the extent they
are filed on the Commission’s Electronic Data Gathering, Analysis, and Retrieval
system.

5.        Certain Agreements of the Initial Purchasers. Each Initial Purchaser
hereby represents and agrees that it has not used and will not use, authorize
use of, refer to, or participate in the planning for use of, any written
communication that constitutes an offer to sell or the solicitation of an offer
to buy the Securities other than (i) the Preliminary Offering Memorandum and the
Offering Memorandum, (ii) any written communication that contains either (a) no
“issuer information” (as defined in Rule 433(h)(2) under the Securities Act) or
(b) “issuer information” that was included (including through incorporation by
reference) in the Time of Sale Information or the Offering Memorandum, (iii) any
written communication listed on Annex A or prepared pursuant to Section 4(c)
above (including any electronic road show), (iv) any written communication
prepared by such Initial Purchaser and approved by the Company in advance in
writing or (v) any written communication relating to or that contains the terms
of the Securities and/or other information that was included (including through



--------------------------------------------------------------------------------

 

20

incorporation by reference) in the Time of Sale Information or the Offering
Memorandum.

6.        Conditions of Initial Purchasers’ Obligations. The several (and not
joint) obligation of each Initial Purchaser to purchase Securities on the
Closing Date as provided herein is subject to the performance by the Company and
the Guarantor of their respective covenants and other obligations hereunder and
to the following additional conditions:

(a)        Representations and Warranties. The representations and warranties of
the Company and the Guarantor contained herein shall be true and correct on the
date hereof and on and as of the Closing Date and the statements of the Company,
the Guarantor and their respective officers made in any certificates delivered
pursuant to this Agreement shall be true and correct on and as of the Closing
Date.

(b)        No Downgrade. Except as otherwise disclosed in the Time of Sale
Information and the Offering Memorandum, subsequent to the earlier of (A) the
Time of Sale and (B) the execution and delivery of this Agreement, (i) no
downgrading shall have occurred in the rating accorded the Securities or any
other debt securities or preferred stock issued or guaranteed by the Company or
any of the Subsidiaries by any “nationally recognized statistical rating
organization,” as such term is defined in Section 3(a)(62) of the Exchange Act,
and (ii) no such organization shall have publicly announced that it has under
surveillance or review, or has changed its outlook with respect to, its rating
of the Securities or of any other debt securities or preferred stock issued or
guaranteed by the Company or any of the Subsidiaries (other than an announcement
with positive implications of a possible upgrading).

(c)        No Material Adverse Change. No event or condition of a type described
in Section 3(e) hereof shall have occurred or shall exist, which event or
condition is not described in each of the Time of Sale Information (excluding
any amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or supplement thereto) and the effect of which in the judgment of the
Representative makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the Closing Date on the terms
and in the manner contemplated by this Agreement, the Time of Sale Information
and the Offering Memorandum.

(d)        Officers’ Certificate. The Representative shall have received on and
as of the Closing Date a certificate of each of (i) the chief financial officer
or chief accounting officer of the Company and one additional senior executive
officer of the Company who is satisfactory to the Representative and (ii) the
chief financial officer or chief accounting officer of the Guarantor and one
additional senior executive officer of the Guarantor who is satisfactory to the
Representative, in each case, (x) confirming that such officers have carefully
reviewed the Time of Sale Information and the Offering Memorandum and, to the
knowledge of such officers, the representations set forth in Sections 3(a) and
3(b) hereof are true and correct, (y) confirming that the other representations
and warranties of the Company and the Guarantor in this Agreement are true and
correct and that the Company and the Guarantor have complied in all material
respects with all agreements



--------------------------------------------------------------------------------

 

21

and satisfied all conditions on its part to be performed or satisfied hereunder
at or prior to the Closing Date and (z) to the effect set forth in paragraphs
(b) and (c) above.

(e)        Comfort Letters. On the date of this Agreement and on the Closing
Date KPMG LLP shall have furnished to the Representative, at the request of the
Company, letters, dated the respective dates of delivery thereof and addressed
to the Initial Purchasers, in form and substance reasonably satisfactory to the
Representative, containing statements and information of the type customarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information of the Company and the
Subsidiaries contained or incorporated by reference in each of the Time of Sale
Information and the Offering Memorandum; provided that the letter delivered on
the Closing Date shall use a “cut-off” date that is no more than three business
days prior to such Closing Date.

(f)        Opinion and 10b-5 Statement of Counsel for the Company. Kirkland &
Ellis LLP, counsel for the Company, shall have furnished to the Representative,
at the request of the Company, their written opinion and 10b-5 statement, dated
the Closing Date, and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representative.

(g)        Opinion of General Counsel for the Company. Curt A. Kramer, as
General Counsel for the Company, shall have furnished to the Representative, at
the request of the Company, his written opinion and 10b-5 statement, dated the
Closing Date and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representative.

(h)        Opinion and 10b-5 Statement of Counsel for the Initial Purchasers.
The Representative shall have received on and as of the Closing Date an opinion
and 10b-5 statement, addressed to the Initial Purchasers, of Cravath, Swaine &
Moore LLP, counsel for the Initial Purchasers, with respect to such matters as
the Representative may reasonably request, and such counsel shall have received
such documents and information as they may reasonably request to enable them to
pass upon such matters.

(i)        No Legal Impediment to Issuance. No action shall have been taken and
no statute, rule, regulation or order shall have been enacted, adopted or issued
by any federal, state or foreign governmental or regulatory authority that
would, as of the Closing Date, prevent the issuance or sale of the Securities or
the issuance of the Guarantee; and no injunction or order of any federal, state
or foreign court shall have been issued that would, as of the Closing Date,
prevent the issuance or sale of the Securities or the issuance of the Guarantee.

(j)        Good Standing. The Representative shall have received on and as of
the Closing Date satisfactory evidence of the good standing of the Company and
the Subsidiaries in their respective jurisdictions of organization and their
good standing as foreign entities in such other jurisdictions as the
Representative may reasonably request, in each case in writing or any standard
form of telecommunication from the appropriate governmental authorities of such
jurisdictions.



--------------------------------------------------------------------------------

 

22

(k)        DTC. The Securities shall be eligible for clearance and settlement
through DTC.

(l)        Indenture and the Securities. (i) The Indenture shall have been duly
executed and delivered by a duly authorized officer of the Company, the
Guarantor and the Trustee, (ii) the Securities shall have been duly executed and
delivered by a duly authorized officer of the Company and duly authenticated by
the Trustee and (iii) the Guarantee shall have been duly executed and delivered
by a duly authorized officer of the Guarantor.

(m)        Additional Documents. On or prior to the Closing Date, the Company
and the Guarantor shall have furnished to the Representative such further
certificates and documents as the Representative may reasonably request.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

7.        Indemnification and Contribution.

(a)        Indemnification of the Initial Purchasers. The Company and the
Guarantor jointly and severally agree to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors and officers and each person, if
any, who controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation, legal
fees and other expenses incurred in connection with any suit, action or
proceeding or any claim asserted, as such fees and expenses are incurred), joint
or several, that arise out of, or are based upon, any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, any of the other Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum (or any amendment or supplement
thereto) or any omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use therein, it being
understood and agreed that the only such information furnished by any Initial
Purchaser consists of the information described as such in subsection (b) below.

(b)        Indemnification of the Company and the Guarantor. Each Initial
Purchaser agrees, severally and not jointly, to indemnify and hold harmless the
Company, the Guarantor, their respective directors and officers and each person,
if any, who controls the Company or the Guarantor within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act to the same
extent as the indemnity set forth in paragraph (a) above, but only with respect
to any losses, claims, damages or liabilities



--------------------------------------------------------------------------------

 

23

that arise out of, or are based upon, any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with any information relating to such Initial Purchaser furnished to the Company
in writing by such Initial Purchaser through the Representative expressly for
use in the Preliminary Offering Memorandum, any of the other Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum (or any
amendment or supplement thereto), it being understood and agreed that the only
such information furnished by any Initial Purchaser consists of the following
information in the Preliminary Offering Memorandum and the Offering Memorandum:
(i) the fourth paragraph, (ii) the fourth and fifth sentences of the eighth
paragraph and (iii) the eleventh paragraph, each under the caption “Plan of
distribution” section therein.

(c)        Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person in such proceeding and
shall pay the fees and expenses of such counsel related to such proceeding, as
incurred. In any such proceeding, any Indemnified Person shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless (i) the Indemnifying Person and
the Indemnified Person shall have mutually agreed to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the Indemnifying
Person; or (iv) the named parties in any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood and agreed that the Indemnifying Person shall not, in connection with
any proceeding or related proceedings in the same jurisdiction, be liable for
the fees and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Persons, and that all such fees and expenses shall
be paid or reimbursed as they are incurred. Any such separate firm for any
Initial Purchaser, its affiliates, directors and officers and any control
persons of such Initial Purchaser shall be designated in writing by J.P. Morgan
Securities LLC and any such separate firm for the Company, the Guarantor, their
respective directors and officers and any control persons of the Company or the
Guarantor shall be designated in writing by the Company. The Indemnifying



--------------------------------------------------------------------------------

 

24

Person shall not be liable for any settlement of any proceeding effected without
its written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the Indemnifying Person agrees to indemnify each
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an Indemnified Person shall have requested that an Indemnifying Person reimburse
the Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (x) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

(d)        Contribution. If the indemnification provided for in paragraphs
(a) and (b) above is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
each Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantor, on the one hand, and the
Initial Purchasers on the other, from the offering of the Securities or (ii) if
the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative fault of the Company and the
Guarantor, on the one hand, and the Initial Purchasers, on the other, in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Company and the Guarantor,
on the one hand, and the Initial Purchasers, on the other, shall be deemed to be
in the same respective proportions as the net proceeds (before deducting
expenses) received by the Company and the Guarantor from the sale of the
Securities and the total discounts and commissions received by the Initial
Purchasers, in connection therewith, as provided in this Agreement, bear to the
aggregate offering price of the Securities. The relative fault of the Company
and the Guarantor, on the one hand, and the Initial Purchasers, on the other,
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company or the
Guarantor or by the Initial Purchasers and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

(e)        Limitation on Liability. The Company, the Guarantor and the Initial
Purchasers agree that it would not be just and equitable if contribution
pursuant to



--------------------------------------------------------------------------------

 

25

paragraph (d) above were determined by pro rata allocation (even if the Initial
Purchasers were treated as one entity for such purpose) or by any other method
of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above. The amount paid or payable by an Indemnified
Person as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim. Notwithstanding the provisions of
paragraphs (d) and (e), in no event shall an Initial Purchaser be required to
contribute any amount in excess of the amount by which the total discounts and
commissions received by such Initial Purchaser with respect to the offering of
the Securities exceeds the amount of any damages that such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to paragraphs (d) and (e) are several in proportion to their respective
purchase obligations hereunder and not joint.

(f)        Non-Exclusive Remedies. The remedies provided for in this Section 7
are not exclusive and shall not limit any rights or remedies that may otherwise
be available to any Indemnified Person at law or in equity.

8.        Termination. This Agreement may be terminated in the absolute
discretion of the Representative, by notice to the Company, if after the
execution and delivery of this Agreement and prior to the Closing Date
(i) trading generally shall have been suspended or materially limited on or by
any of the Exchange, the Nasdaq Stock Market, the Chicago Board Options
Exchange, the Chicago Mercantile Exchange or the Chicago Board of Trade;
(ii) trading of any securities issued or guaranteed by the Company or the
Guarantor shall have been suspended on any exchange or in any over-the-counter
market; (iii) a general moratorium on commercial banking activities shall have
been declared by federal or New York State authorities or a material disruption
in commercial banking or securities settlement or clearance services in the
United States; or (iv) there shall have occurred any outbreak or escalation of
hostilities or any change in financial markets or any calamity or crisis, either
within or outside the United States, that, in the judgment of the
Representative, is material and adverse and makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the Closing Date on the terms and in the manner contemplated by this Agreement,
the Time of Sale Information and the Offering Memorandum.

9.        Defaulting Initial Purchaser.

(a)        If, on the Closing Date, any Initial Purchaser defaults on its
obligation to purchase the Securities that it has agreed to purchase hereunder
on such date (the “Defaulting Initial Purchaser”), the non-defaulting Initial
Purchasers may in their discretion arrange for the purchase of such Securities
by other persons satisfactory to the Company on the terms contained in this
Agreement. If, within 36 hours after any such default by any Initial Purchaser,
the non-defaulting Initial Purchasers do not arrange for the purchase of such
Securities, then the Company shall be entitled to a further period of



--------------------------------------------------------------------------------

 

26

36 hours within which to procure other persons satisfactory to the
non-defaulting Initial Purchasers to purchase such Securities on such terms. If
other persons become obligated or agree to purchase the Securities of a
defaulting Initial Purchaser, either the non-defaulting Initial Purchasers or
the Company may postpone the Closing Date for up to five full business days in
order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information, the Offering Memorandum or in any other document or arrangement,
and the Company agrees to promptly prepare any amendment or supplement to the
Time of Sale Information or the Offering Memorandum that effects any such
changes. As used in this Agreement, the term “Initial Purchaser” includes, for
all purposes of this Agreement unless the context otherwise requires, any person
not listed in Schedule 1 hereto that, pursuant to this Section 9, purchases
Securities that a defaulting Initial Purchaser agreed but failed to purchase.

(b)        If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of Securities that remain unpurchased
on the Closing Date does not exceed one-eleventh of the aggregate principal
amount of all the Securities to be purchased on such date, then the Company
shall have the right to require each non-defaulting Initial Purchaser to
purchase the aggregate principal amount of Securities that such Initial
Purchaser agreed to purchase hereunder on such date plus such Initial
Purchaser’s pro rata share (based on the aggregate principal amount of
Securities that such Initial Purchaser agreed to purchase on such date) of the
Securities of such defaulting Initial Purchaser or Initial Purchasers for which
such arrangements have not been made.

(c)        If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of Securities that remain unpurchased
on the Closing Date exceeds one-eleventh of the aggregate principal amount of
Securities to be purchased on such date, or if the Company shall not exercise
the right described in paragraph (b) above, then this Agreement shall terminate
without liability on the part of the non-defaulting Initial Purchasers. Any
termination of this Agreement pursuant to this Section 9 shall be without
liability on the part of the Company or the Guarantor, except that the Company
and the Guarantor will continue to be liable for the payment of expenses as set
forth in Section 10 hereof and except that the provisions of Section 7 hereof
shall not terminate and shall remain in effect.

(d)        Nothing contained herein shall relieve a defaulting Initial Purchaser
of any liability it may have to the Company, the Guarantor or any non-defaulting
Initial Purchaser for damages caused by its default.

10.        Payment of Expenses.

(a)        Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company and the Guarantor
jointly



--------------------------------------------------------------------------------

 

27

and severally agree to pay or cause to be paid all costs and expenses incident
to the performance of their respective obligations hereunder, including without
limitation, (i) the costs incident to the authorization, issuance, sale,
preparation and delivery of the Securities and any taxes payable in that
connection; (ii) the costs incident to the preparation and printing of the
Preliminary Offering Memorandum, any other Time of Sale Information, any Issuer
Written Communication and the Offering Memorandum (including all exhibits,
amendments and supplements thereto) and the distribution thereof; (iii) the
costs of reproducing and distributing each of the Transaction Documents;
(iv) the fees and expenses of the Company’s and the Guarantor’s counsel and
independent accountants; (v) the fees and expenses incurred in connection with
the registration or qualification of the Securities under state or foreign
securities or Blue Sky laws of such jurisdictions as the Representative may
designate and the preparation, printing and distribution of a Blue Sky
Memorandum (including the related fees and expenses of counsel for the Initial
Purchasers); (vi) any fees charged by rating agencies for rating the Securities;
(vii) the fees and expenses of the Trustee and any paying agent (including
related fees and reasonable expenses of any counsel to such parties); (viii) all
expenses and application fees incurred in connection with any filing with, and
clearance of the offering by, FINRA, if any, and the approval of the Securities
for book-entry transfer by DTC; (ix) all expenses incurred by the Company in
connection with any “road show” presentation to potential investors (other than
costs incurred by employees of the Representative); and (x) any fees charged by
investment rating agencies for rating the Securities.

(b)        If (i) this Agreement is terminated pursuant to Section 8(ii), (ii)
the Company for any reason fails to tender the Securities for delivery to the
Initial Purchasers or (iii) the Initial Purchasers decline to purchase the
Securities for any reason permitted under this Agreement (other than upon a
termination of this Agreement under Section 8), the Company and the Guarantor
jointly and severally agree to reimburse the Initial Purchasers for all
out-of-pocket costs and expenses (including the fees and expenses of their
counsel) reasonably incurred by the Initial Purchasers in connection with this
Agreement and the offering contemplated hereby; provided that the Company and
the Guarantor shall not be required to reimburse any out-of-pocket costs or
expenses of a Defaulting Initial Purchaser. It is understood, however, that,
except as provided in this Section 10 and Section 7 (which shall survive any
termination of this Agreement, as provided in Section 12), the Initial
Purchasers will pay the fees of their counsel.

11.        Persons Entitled to Benefit of Agreement. This Agreement shall inure
to the benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to herein, and the affiliates of each Initial Purchaser referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor merely by reason of
such purchase.

12.        Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantor and the
Initial Purchasers contained in this Agreement or made by or on behalf of the
Company, the Guarantor or the Initial Purchasers pursuant to this Agreement or
any certificate delivered



--------------------------------------------------------------------------------

 

28

pursuant hereto shall survive the delivery of and payment for the Securities and
shall remain in full force and effect, regardless of any termination of this
Agreement or any investigation made by or on behalf of the Company, the
Guarantor or the Initial Purchasers.

13.        Certain Defined Terms. For purposes of this Agreement, (a) except
where otherwise expressly provided, the term “affiliate” has the meaning set
forth in Rule 405 under the Securities Act; (b) the term “business day” means
any day other than a day on which banks are permitted or required to be closed
in New York City; (c) the term “Subsidiary” means the Company’s consolidated
subsidiaries (each a Subsidiary, and collectively, the “Subsidiaries”); (d) the
term “Significant Subsidiary” has the meaning set forth in Rule 1-02 of
Regulation S-X under the Exchange Act; (e) the term “Exchange Act” collectively
means the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission thereunder; (f) the term “written communication”
has the meaning set forth in Rule 405 under the Securities Act; (g) the term
“Recovery Zone Facility Bonds” collectively means (i) The County of
Cook, Illinois Recovery Zone Facility Revenue Bonds (Navistar International
Corporation Project) Series 2010, in the aggregate principal amount of
$90,000,000, which were issued under and secured by the Indenture of Trust dated
as of October 1, 2010, between the County of Cook, Illinois, and Citibank N.A.,
as trustee (the “County of Cook Indenture”), and the related Loan Agreement
dated as of October 1, 2010, between the County of Cook, Illinois and the
Company (the “County of Cook Loan Agreement”), and (ii) the Illinois Finance
Authority Recovery Zone Facility Revenue Bonds (Navistar International
Corporation Project) Series 2010, in the aggregate principal amount of
$135,000,000, which were issued under and secured by the Indenture of Trust
dated as of October 1, 2010, between the Illinois Finance Authority and Citibank
N.A., as trustee (the “Illinois Finance Authority Indenture”), and the related
Loan Agreement dated as of October 1, 2010, between the Illinois Finance
Authority and the Company (the “Illinois Finance Authority Loan Agreement”); (h)
“Term Loan Credit Agreement” means that certain agreement that will govern the
new term loan facility to be entered into on November 6, 2017 by and among the
Company, Navistar, Inc., the other borrowers party thereto, the guarantors from
time to time party thereto, JPMorgan Chase Bank, N.A., as administrative agent
and collateral agent, and each lender from time to time party thereto; and
(i) The term “Recovery Zone Facility Bonds Amendment” collectively means (x) the
Second Supplemental Indenture of Trust to the County of Cook Indenture, between
the County of Cook, Illinois, and Citibank N.A., as trustee, and the First
Amendment to the County of Cook Loan Agreement, between the County of Cook,
Illinois and the Company, each dated as of November 6, 2017 and (y) the Second
Supplemental Indenture of Trust to the Illinois Finance Authority Indenture,
between the Illinois Finance Authority and Citibank N.A., as trustee, and the
First Amendment to the Illinois Finance Authority Loan Agreement, between the
Illinois Finance Authority and the Company, each dated as of November 6, 2017.

14.        Miscellaneous.



--------------------------------------------------------------------------------

 

29

(a)        Authority of the Representative. Any action by the Initial Purchasers
hereunder may be taken by the Representative on behalf of the Initial
Purchasers, and any such action taken by the Representative shall be binding
upon the Initial Purchasers.

(b)        Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representative c/o J.P. Morgan Securities LLC,
383 Madison Avenue, New York, New York 10179 (fax: 212-270-1063); Attention:
Geoffrey Benson. Notices to the Company and the Guarantor shall be given to them
at Navistar International Corporation, 2701 Navistar Drive, Lisle, Illinois
60532 (fax: 331-332-2573); Attention: Treasurer.

(c)        Governing Law. This Agreement and any claim, controversy or dispute
arising under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed in such state.

(d)        Submission to Jurisdiction. The Company and the Guarantor hereby
submit to the exclusive jurisdiction of the U.S. federal and New York state
courts in the Borough of Manhattan in the City of New York in any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. The Company and the Guarantor waive any objection that they
may now or hereafter have to the laying of venue of any such suit or proceeding
in such courts. Each of the Company and the Guarantor agrees that final judgment
in any such suit, action or proceeding brought in such court shall be conclusive
and binding upon the Company and the Guarantor, as applicable, and may be
enforced in any court to the jurisdiction of which the Company or the Guarantor,
as applicable, is subject by a suit upon such judgment.

(e)        Waiver of Jury Trial. Each of the parties hereto hereby waives any
right to trial by jury in any suit or proceeding arising out of or relating to
this Agreement.

(f)        Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(g)        Amendments or Waivers. No amendment or waiver of any provision of
this Agreement, nor any consent or approval to any departure therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
parties hereto.

(h)        Headings. The headings herein are included for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

(i)        Patriot Act. In accordance with the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)), the
Initial Purchasers are required to obtain, verify and record information that
identifies their respective clients, including the Company, which information
may include the name and address of their



--------------------------------------------------------------------------------

 

30

respective clients, as well as other information that will allow the Initial
Purchasers to properly identify their respective clients.

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours, NAVISTAR INTERNATIONAL CORPORATION By:      

/s/ Walter G. Borst

  Name:  Walter G. Borst   Title:    Executive Vice President and  
             Chief Financial Officer NAVISTAR, INC. By:  

/s/ Walter G. Borst

  Name:  Walter G. Borst   Title:    Executive Vice President and  
             Chief Financial Officer

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

The foregoing Purchase Agreement is hereby

confirmed and accepted as of the date first above

written.

J.P. MORGAN SECURITIES LLC

For itself and on behalf of the

several Initial Purchasers listed

in Schedule 1 hereto.

 

By:       /s/ Lauren Tanenbaum   Name: Lauren Tanenbaum   Title:   Vice
President

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

Schedule 1

 

Initial Purchaser

   Principal Amount  
of Securities  

J.P. Morgan Securities LLC

     $462,000,000    

Goldman Sachs & Co. LLC

     $198,000,000    

Citigroup Global Markets Inc.

     $198,000,000    

Deutsche Bank Securities Inc.

     $198,000,000    

Credit Suisse Securities (USA) LLC

     $22,000,000    

Guggenheim Securities, LLC

     $22,000,000       

 

 

 

Total

     $1,100,000,000    



--------------------------------------------------------------------------------

Annex A

Additional Time of Sale Information

1.        Pricing term sheet containing the terms of the Securities, dated
November 2, 2017, substantially in the form of Annex B (the “Pricing
Supplement”).

 

A-1



--------------------------------------------------------------------------------

Annex B

Pricing Term Sheet

[See attached]

 

B-1



--------------------------------------------------------------------------------

Annex C

Restrictions on Offers and Sales Outside the United States

In connection with offers and sales of Securities outside the United States:

(a)        Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

(b)        Each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that:

(i)        Such Initial Purchaser has offered and sold the Securities, and will
offer and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S
under the Securities Act (“Regulation S”) or Rule 144A or any other available
exemption from registration under the Securities Act.

(ii)        None of such Initial Purchaser or any of its affiliates or any other
person acting on its or their behalf has engaged or will engage in any directed
selling efforts with respect to the Securities, and all such persons have
complied and will comply with the offering restrictions requirement of
Regulation S.

(iii)        At or prior to the confirmation of sale of any Securities sold in
reliance on Regulation S, such Initial Purchaser will have sent to each
distributor, dealer or other person receiving a selling concession, fee or other
remuneration that purchases Securities from it during the distribution
compliance period a confirmation or notice to substantially the following
effect:

The Securities covered hereby have not been registered under the U.S. Securities
Act of 1933, as amended (the “Securities Act”), and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering of the Securities and the
date of original issuance of the Securities, except in accordance with
Regulation S or Rule 144A or any other available exemption from registration
under the Securities Act. Terms used above have the meanings given to them by
Regulation S.

 

C-1



--------------------------------------------------------------------------------

(iv)        Such Initial Purchaser has not and will not enter into any
contractual arrangement with any distributor with respect to the distribution of
the Securities, except with its affiliates or with the prior written consent of
the Company.

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

 

C-2